Exhibit 10.1

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT  OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

Principal Amount: $[     ]

Payment Amount:  $[     ]

 

Date of Issue: May [   ], 2019

 

 

PRECIPIO, INC.

 

8%  SENIOR SECURED CONVERTIBLE

PROMISSORY NOTE

DUE APRIL 16, 2020 

 

THIS 8%  SENIOR SECURED CONVERTIBLE PROMISSORY NOTE is one of a series of duly
authorized and validly issued 8%  Senior Secured Convertible Promissory Notes of
Precipio, Inc., a Delaware corporation, (the “Company”), having its principal
place of business at 4 Science Park, New Haven, CT 06511, designated as its 8%
 Senior Secured Convertible Promissory Notes due April 16, 2020 (this note, the
“Note” and, collectively with the other notes of such series, the “Notes”).

 

FOR  VALUE  RECEIVED,  the  Company  promises  to  pay to NAME OF INVESTOR
[         ] or  its registered assigns (the “Holder”), or shall have paid
pursuant to the terms hereunder, the  principal sum of $[AMOUNT] on the earlier
of (i) April 16, 2020, or (ii) upon the closing of a Qualified Offering (the
“Maturity Date”), or such earlier date as this Note is required or permitted to
be repaid as provided hereunder, and to pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Note in
accordance with the provisions hereof. Any payment due as a result of a
Qualified Offering shall be deemed to be an Optional Redemption and the
Redemption Amount shall be paid in accordance with the terms and conditions of
Section 6(b) herein.  This Note is subject to the following
additional provisions:



 

--------------------------------------------------------------------------------

 



 

Section 1.  Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:

 

“Alternate Consideration” shall have the meaning set forth in Section 5(d).

 

“Authorized Failure Shares” shall have the meaning set forth in Section
4(c)(vii).

 

“Authorized Share Failure” shall have the meaning set forth in Section
4(c)(vii).

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement, (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered, (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment, (e) the
Company or any Significant Subsidiary thereof makes a general assignment
for  the benefit of creditors, (f) the Company or any Significant Subsidiary
thereof calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.

 

“Beneficial  Ownership  Limitation” shall  have the meaning set  forth
in  Section

4(d).

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Buy-In” shall have the meaning set forth in Section 4(c)(v).

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company (other than by means of conversion or exercise
of the Notes and the Securities issued together

 

--------------------------------------------------------------------------------

 



with the Notes), (b) the Company merges into or consolidates with any other
Person, or any Person merges into or consolidates with the Company and, after
giving effect to such transaction, the stockholders of the Company immediately
prior to such transaction own less than 50% of the aggregate voting power of the
Company or the successor entity of such transaction, (c) the Company sells or
transfers all or substantially all of its assets to another Person and the
stockholders of the Company immediately prior to such transaction own less than
50% of the aggregate voting power of the acquiring entity immediately after the
transaction, (d) a replacement at one time or within a one year period of more
than one-half of the members of the Board of Directors which is not approved by
a majority of those individuals who are members of the Board of Directors on the
Original Issue Date (or by those individuals who are serving as members of the
Board of Directors on any date whose nomination to the Board of Directors was
approved by a majority of the members of the Board of Directors who are members
on the date hereof), or (e) the execution by the Company of an agreement to
which the Company is a party or by which it is bound, providing for any of the
events set forth in clauses (a) through (d) above.

 

“Conversion” shall have the meaning ascribed to such term in Section 4.

 

“Conversion Date” shall have the meaning set forth in Section 4(a).

 

“Conversion Price” shall have the meaning set forth in Section 4(b).

 

 “Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.

 

 “Event of Default” shall have the meaning set forth in Section 8(a).

 

“Floor Price” means $2.25 per share.

 

“Fundamental Transaction” shall have the meaning set forth in Section 5(d).

 

 

“New York Courts” shall have the meaning set forth in Section 9(e).

 

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

 

“Optional Redemption” shall have the meaning set forth in Section 6(a).

 

“Optional Redemption Date” shall have the meaning set forth in Section 6(a).

 

“Optional Redemption Notice” shall have the meaning set forth in Section 6(a).

 

“Optional Redemption Notice Date” shall have the meaning set forth in Section

6(a).

 



 

--------------------------------------------------------------------------------

 



“Optional Redemption Period” shall have the meaning set forth in Section 6(a).

 

“Original Issue Date” means the date of the first issuance of the Notes,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Notes.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of May
[__], 2019, among the Company and the Purchasers (as defined therein) and the
other  persons  signatory thereto, as amended, modified or supplemented from
time to time in accordance with its terms.

 

“Purchase Rights” shall have the meaning set forth in Section 5(b).

 

“Qualified Offering” means an offering of the Company’s securities, in one or a
series of financings, in which the Company receives gross proceeds of at least
$7,000,000. 

 

 “Redemption Amount” means the sum of 105%, if within 90 days of the Original
Issue Date, 110% if within 180 days of the Original Issue Date, or 115%  if
after 180 days from the Original Issue Date, of (a) the then outstanding
principal amount of the Note, (b) accrued but unpaid interest, and (c) all
liquidated damages and other amounts due in respect of the Note.

 

 “Registration Statement” means a registration statement meeting the
requirements of the Securities Act and covering the resale of the Underlying
Shares by each Holder.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).

 

“Successor Entity” shall have the meaning set forth in Section 5(d).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTCQB or OTCQX(or any successors
to any of the foregoing).

 

 

Section 2.Interest.     The Company shall pay interest to the Holder on the
aggregate principal amount of this Note at the rate of 8% per annum,  with one
year of interest

 

--------------------------------------------------------------------------------

 



guaranteed, which amount shall be payable in full regardless of how long the
this Note remains outstanding.

 

Section 3.        Registration of Transfers and Exchanges; Registration Rights.

 

a) Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be payable for such
registration of transfer or exchange.

 

b) Investment Representations. This Note has been issued subject to
certain  investment  representations  of  the  original  Holder  set  forth  in  the  
 Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.

 

c) Reliance on Note Register. Prior to due presentment for transfer to the
Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Company’s note register
as the owner hereof for the purpose of receiving payment as herein provided and
for all other purposes, whether or not this Note is overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.

 

Section 4.Conversion.

 

a) Voluntary Conversion. At any time after the Original Issue Date until this
Note is no longer outstanding, this Note together with any accrued interest
shall be convertible, in whole or in part, into shares of Common Stock at the
option of the Holder, at any time and from time to time (subject to the
conversion limitations set forth in Section 4(d) hereof).  The  Holder shall
effect conversions by delivering to the Company a Notice of Conversion, the form
of which is attached hereto as Annex A (each, a “Notice of
Conversion”),  specifying therein the principal amount and accrued interest of
this Note to be converted and the date on which such conversion shall be
effected (such date, the “Conversion Date”). If no Conversion Date is specified
in a Notice of Conversion, the Conversion Date shall be the date that such
Notice of Conversion is deemed delivered hereunder. To effect conversions
hereunder, the Holder shall not be required to physically surrender this Note to
the Company unless the entire principal amount of this Note, plus all accrued
and unpaid interest thereon, has been so converted. Conversions hereunder shall
have the effect of lowering the outstanding principal amount of this Note in an
amount equal to the applicable conversion. The Holder and the Company shall
maintain records showing the principal amount(s) converted and the date of such
conversion(s).

 

b) Conversion Price. The conversion price in effect on any Conversion Date shall
be equal to greater of (x) $7.00 or $.75 above the closing bid price of the
Common

 

--------------------------------------------------------------------------------

 



Stock on the date prior to the Original Issue Date (the “Conversion Price”). In
the event this Note is not paid or converted in full prior to 180 days after the
Original Issue Date or upon a Registration Statement declared effective (the
“Trigger Date”), the Conversion Price shall be equal to 80% of the lowest VWAP
in the 10 trading days prior to the date of the notice of conversion, but in no
event below the Floor Price.

 

c)



Mechanics of Conversion.

 

i. Conversion Shares Issuable. The number of Conversion Shares issuable upon a
conversion hereunder shall be determined by the quotient obtained by dividing
(x) the outstanding principal amount of this Note, plus accrued interest by (y)
the Conversion Price.

 

ii. Delivery of Certificate Upon Conversion. Not later than two  (2) Trading
Days after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder a certificate or
certificates  representing the number of Conversion Shares being acquired upon
the conversion of this Note. On or after the Effective Date (as defined the
Purchase Agreement), the Company shall use its best efforts to deliver any
certificate or certificates required to be delivered by the Company under this
Section 4(c) electronically through the Depository Trust Company or another
established clearing corporation performing similar functions.

 

iii. Failure to Deliver Certificates. If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event the  Company shall promptly return to the Holder any original Note
delivered to the Company and the Holder shall promptly return to the Company the
Common Stock certificates issued to such Holder pursuant to the rescinded Notice
of Conversion.

 

iv. Obligation Absolute; Partial Liquidated Damages. The Company’s obligations
to issue and deliver the Conversion Shares upon conversion of this Note in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and
irrespective  of  any  other  circumstance  which  might  otherwise  limit such
obligation of the Company to the Holder in connection with the issuance of such
Conversion Shares; provided,  however, that such delivery shall not operate as a
waiver by the Company of any such action the Company may have against the
Holder. In the event the Holder of this Note shall

 

--------------------------------------------------------------------------------

 



elect to convert any or all of the outstanding principal amount hereof, the
Company may not refuse conversion based on any claim that the Holder or anyone
associated or affiliated with the Holder has been engaged in any violation of
law, agreement or for any other reason, unless an injunction from a court, on
notice to Holder, restraining and or enjoining conversion of all or part of this
Note shall have been sought and obtained, and the Company posts a surety bond
for the benefit of the Holder  in the amount of 100% of the outstanding
principal amount of this Note, which is subject to the injunction, which bond
shall remain in effect until the completion of arbitration/litigation of the
underlying dispute and the proceeds of which shall be payable to the Holder to
the extent it obtains judgment. In the absence of such injunction, the Company
shall issue Conversion Shares or, if applicable, cash, upon a properly noticed
conversion. If the Company fails for  any reason to deliver to the Holder such
certificate or certificates pursuant to Section 4(c)(ii) by the Share Delivery
Date, the Company shall pay to the Holder, in cash, as liquidated damages and
not as a penalty, for each $1,000 of principal amount being converted, $10 per
Trading Day (increasing to $20 per Trading Day on the fifth (5th) Trading Day
after such liquidated damages begin to accrue) for each Trading Day after such
Share Delivery Date until such certificates are delivered or Holder rescinds
such conversion. Nothing herein shall limit a Holder’s right to pursue actual
damages or declare an Event of Default pursuant to Section 8 hereof for the
Company’s failure to deliver Conversion Shares within the period specified
herein and the Holder shall have the right to pursue all remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief. The exercise of any such rights
shall not prohibit the Holder from seeking to enforce damages pursuant to any
other Section hereof or under applicable law.

 

v. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion.  In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 4(c)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Conversion Shares which the Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder (in addition to any other
remedies available to or elected by the Holder) the amount, if any, by which (x)
the Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that the Holder was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted conversion (in which case

 

--------------------------------------------------------------------------------

 



such conversion shall be deemed rescinded) or deliver to the Holder the number
of shares of Common Stock that would have been issued if the Company had timely
complied with its delivery requirements under Section 4(c)(ii). For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of this Note with respect
to which the actual sale price of the Conversion Shares (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, the Company shall be
required to pay the Holder $1,000. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver  certificates representing shares of Common Stock upon
conversion of this Note as required pursuant to the terms hereof.

 

vi. Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Note and payment of interest on this Note, each as herein provided, free
from preemptive rights or any other actual contingent purchase rights of Persons
other than the Holder (and the other Holder of the Notes), not less than such
aggregate number of shares equal to two and one half times the number of shares
of the Common Stock as shall (subject to the terms and conditions set forth in
the Purchase Agreement) be issuable (taking into account the adjustments and
restrictions of Section 5) upon the conversion of the then outstanding principal
amount of this Note and accrued interest hereunder. The Company covenants that
all shares of Common Stock that shall be so issuable shall, upon issue, be duly
authorized, validly issued, fully paid and nonassessable, and, if the
Registration Statement is then effective under the Securities Act shall be
registered for public resale in accordance with such Registration Statement.

 

vii. Insufficient Authorized Shares. If, notwithstanding Section 4(c)(v), and
not in limitation thereof, at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the amount specified in Section 4(c)(v) (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the applicable amount for the Notes then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty  (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a

 

--------------------------------------------------------------------------------

 



meeting of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock. In connection with such meeting, the Company
shall provide each stockholder with a proxy statement and shall use its best
efforts to solicit its stockholders’ approval of such increase in authorized
shares of Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal. In the event that the Company is
prohibited from issuing shares of Common Stock upon any conversion due to the
failure by the Company to have sufficient shares of Common Stock available out
of the authorized but unissued shares of Common Stock (such unavailable number
of shares of Common Stock, the “Authorized Failure Shares”), in lieu of
delivering such Authorized Failure Shares to the Holder, the Company shall pay
cash in exchange for the portion of the Note convertible into such Authorized
Failure Shares at a price equal to the sum of the product of (x) such number of
Authorized  Failure Shares and (y) the greatest closing sale price of the Common
Stock on any Trading Day during the period commencing on the date the Authorized
Failure Shares should have been issued pursuant to the terms of this Note and
ending on the date of such issuance of payment under this Section 4(c)(vi).

 

viii. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note. As to any fraction of a
share which the Holder would otherwise be entitled to purchase upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.

 

ix. Transfer Taxes and Expenses. The issuance of certificates for shares of the
Common Stock on conversion of this Note shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that, the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted and
the Company shall not be required to issue or deliver
such certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid. The
Company shall pay all Transfer Agent fees required for same-day processing of
any Notice of Conversion.

 

d) Holder’s Conversion Limitations.  

 

(i)The Company shall not effect any conversion of this Note, and a Holder shall
not have the right to convert any portion of this Note, to the extent that after
giving effect to the conversion set forth on the applicable Notice of
Conversion, the Holder (together with the Holder’s Affiliates, and any Persons
acting as a group together with the Holder or any of the Holder’s Affiliates)
would beneficially own

 

--------------------------------------------------------------------------------

 



in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which are issuable upon (i) conversion of the remaining,
unconverted principal amount of this Note beneficially owned by the Holder or
any of its Affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company subject to a
limitation on conversion or exercise analogous to the limitation contained
herein (including, without limitation, any other Notes or the Warrants)
beneficially owned by the Holder or any of its Affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 4(d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this Section 4(d) applies, the determination of whether
this Note is convertible (in relation to other securities owned by the Holder
together with any Affiliates) and of which principal amount of this Note is
convertible shall be in the sole discretion of the Holder, and the submission of
a Notice of Conversion shall be deemed to be the Holder’s determination of
whether this Note may be converted (in relation to other securities owned by the
Holder together with any Affiliates) and which principal amount of this Note is
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, the Holder will be deemed to represent
to the Company each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 4(d),  in  determining the number of outstanding shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as stated in the most recent of the following: (i) the Company’s most
recent periodic or annual report filed with the Commission, as the case may be,
(ii) a more recent public announcement by the Company, or (iii) a more recent
written notice by the Company or  the  Company’s transfer agent setting forth
the number of shares of Common Stock outstanding.      Upon the written or oral
request of a Holder, the Company shall within two Trading Days confirm orally
and in writing to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Note, by the Holder or its Affiliates since the date
as of which such number of outstanding shares of Common Stock was reported. The
“Beneficial  Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon conversion of this Note held by the
Holder.  The Holder may increase or decrease the Beneficial Ownership

 

--------------------------------------------------------------------------------

 



Limitation provisions of this Section 4(d) provided that any such increase will
not be effective until the 61st day after such notice is delivered to the
Company. The Beneficial Ownership Limitation provisions of this paragraph shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this Section 4(d) to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Beneficial
Ownership Limitation contained herein or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitations contained in this paragraph shall apply to a successor holder of
this Note.

 

Section 5.        Certain Adjustments.

 

a) Stock Dividends and Stock Splits.  If the Company, at any time while this
Note is outstanding: (i) pays a stock dividend or otherwise makes a distribution
or distributions payable in shares of Common Stock on shares of Common Stock or
any Common Stock Equivalents (which, for avoidance of doubt, shall not include
any shares of Common Stock issued by the Company upon conversion of, or payment
of interest on, the Notes), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of a reverse
stock split) outstanding shares of Common Stock into a smaller number of shares
or (iv) issues, in the event of a reclassification of shares of the Common
Stock, any shares of capital stock of the Company, then the Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding any treasury  shares of the Company)
outstanding immediately before such event, and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholder entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

b) Subsequent Rights Offerings. If the Company, at any time while the Note is
outstanding, shall issue rights, options or warrants to all holders of Common
Stock (and not to the Holder) entitling them to subscribe for or purchase
warrants, securities or other property pro rata to all or substantially all of
the record holders of any class of Common Stock (the “Purchase Rights”), then
the Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which the Holder could have
acquired if the Holder had held the number of shares of Common Stock acquirable
upon complete conversion of this Note  (without taking into account any
limitations or restrictions on the convertibility of this Note)  immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issue or sale
of such Purchase Rights (provided, however, to the extent that the Holder’s
right to participate in any such Purchase Right would result in the Holder
exceeding the Beneficial Ownership Limitation, then the Holder shall not be
entitled to participate in such Purchase Right to such extent (or beneficial
ownership of such shares

 

--------------------------------------------------------------------------------

 



of Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).

 

c) Pro Rata Distributions. If the Company, at any time while this Note is
outstanding, shall distribute to all Holders of Common Stock (and not to the
Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock (which shall be subject to Section 5(b)), then in each
such case the Conversion Price shall be adjusted by multiplying the Conversion
Price in effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
per share fair market value at such record date of the portion of such
assets  or evidence of indebtedness or rights or warrants so distributed
applicable to one outstanding share of the Common Stock as determined by the
Board of Directors in good faith. In either case the adjustments shall be
described in a statement provided to the Holder of the portion of assets or
evidences of indebtedness so distributed or such subscription rights applicable
to one share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.

 

d) Fundamental Transaction.  If at any time while this Note is outstanding, (i)
the Company, directly or indirectly, in one or more related transactions effects
any merger or consolidation of the Company with or into another Person and the
Company is not the surviving entity, (ii) the Company, directly or indirectly,
effects any sale, lease, license, assignment, transfer, conveyance or other
disposition of all or substantially all of its assets in one or a series of
related transactions, (iii) any, direct or indirect, purchase offer, tender
offer or exchange offer (whether by the Company or another Person) is completed
pursuant to which Holders of Common Stock are permitted to sell, tender or
exchange their shares for other securities, cash or property and has been
accepted by the Holders of 50% or more of the outstanding Common Stock, (iv) the
Company, directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, (v) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another  Person whereby such other Person acquires more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons  making or party to, such stock
or share purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent conversion of this Note, the Holder
shall have the right to receive, for each Conversion Share that would have been
issuable upon such conversion immediately prior to the occurrence of such
Fundamental

 

--------------------------------------------------------------------------------

 



Transaction (without regard to any limitation in Section 4(d) on the conversion
of this Note), the number of shares of Common Stock of the successor  or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration (the “Alternate Consideration”) receivable as a
result of such Fundamental Transaction by a holder of the number of shares of
Common Stock for which this Note is convertible immediately prior to such
Fundamental Transaction (without regard to any limitation in Section 4(d) on the
conversion of this Note).  For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one (1) share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction. The Company shall cause any successor
entity in a Fundamental Transaction in which the Company is not the survivor
(the “Successor Entity”) to assume in writing all of the obligations of the
Company under this Note and the other Transaction Documents (as defined in the
Purchase Agreement) in accordance with the provisions of this Section 5(d) and
shall, at the option of the holder  of this Note, deliver to the Holder in
exchange for this Note a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to this Note which is
convertible for a corresponding number of shares of capital stock of such
Successor Entity (or its parent entity) equivalent to the shares of Common Stock
acquirable and receivable upon conversion of this Note (without regard to any
limitations on the conversion of this Note) at the closing of such Fundamental
Transaction, and with a conversion price which applies the conversion price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of  such shares of capital stock, such number of shares of capital
stock and such conversion price being for the purpose of protecting the economic
value of this Note immediately prior to the consummation of such Fundamental
Transaction). Upon the occurrence of any such Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction,
the provisions of this Note and the other Transaction Documents referring to the “Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Note and the other Transaction Documents with the same effect as if
such  Successor Entity had been named as the Company herein.

 

e) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding  as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Company) issued
and outstanding.

 



 

--------------------------------------------------------------------------------

 



f)



Notice to the Holder.

 

i. Adjustment to Conversion Price. Whenever the Conversion Price  is adjusted
pursuant to any provision of this Section 5, the Company shall promptly deliver
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.

 

ii. Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all Holder of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholder of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding
up  of the affairs of the Company, then, in each case, the Company shall cause
to be  filed at each office or agency maintained for the purpose of conversion
of this Note, and shall cause to be delivered to the Holder at its last address
as it shall appear upon the Company’s note register, at least ten (10) calendar
days prior to the applicable record or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the Holder of the Common Stock of record
to be entitled to such dividend, distributions, redemption, rights or warrants
are to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holder of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other   property deliverable upon such
reclassification, consolidation, merger, sale, transfer  or share exchange,
provided that the failure to deliver such notice or any defect therein or in the
delivery thereof shall not affect the validity of the corporate action required
to be specified in such notice. To the extent that any notice provided hereunder
constitutes, or contains, material, non-public information regarding the Company
or any of the Subsidiaries, the Company shall simultaneously file such notice
with the Commission pursuant to a Current Report on Form 8-K. The Holder shall
remain entitled to convert this Note during the 20-day period commencing on the
date of such notice through the effective date of the event triggering such
notice except as may otherwise be expressly set forth herein.

 

Section 6.Redemption.

 



 

--------------------------------------------------------------------------------

 



a) Optional Redemption at Election of Company.  Subject to the provisions  of
this Section 6(a), the Company may deliver a notice to the Holder (an “Optional
Redemption Notice” and the date such notice is deemed delivered hereunder, the
“Optional Redemption Notice Date”) of its irrevocable election to redeem some or
all of the then outstanding principal amount of this Note for cash in an amount
equal to the Redemption Amount on the 5th Trading Day following the Optional
Redemption Notice Date (such date, the “Optional Redemption Date”, such five
Trading Day period, the “Optional Redemption Period” and such redemption, the
“Optional Redemption”).

 

b) Optional Redemption Procedure. The payment of cash pursuant to an Optional
Redemption shall be payable on the Optional Redemption Date. If any portion  of
the payment pursuant to an Optional Redemption shall not be paid by the Company
by the applicable due date, interest shall accrue thereon at an interest rate
equal to the lesser of 18% per annum or the maximum rate permitted by applicable
law until such amount is paid in full. Notwithstanding anything herein contained
to the contrary, if any portion of the Optional Redemption Amount remains unpaid
after such date, the Holder may elect, by written notice to the Company given at
any time thereafter, to invalidate such Optional Redemption, ab initio. The
Holder may elect to convert the outstanding principal amount and accrued
interest of the Note pursuant to Section 4 prior to actual payment in cash for
any Optional Redemption under this Section 6 by the delivery of a Notice of
Conversion to the Company.

 

Section 7.  Negative Covenants. As long as any portion of this Note remains
outstanding, unless the Holder of at least 80% in principal amount of the then
outstanding Notes shall have otherwise given prior written consent, the Company
shall not, and shall not permit any of the Subsidiaries to, directly
or indirectly:

 

a) amend its charter documents, including, without limitation, its certificate
of incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder;

 

b) pay cash dividends or distributions on any equity securities of the Company;

 

c) enter into any transaction with any Affiliate of the Company which would be
required to be disclosed in any public filing with the Commission, unless such
transaction is expressly approved by a majority of the disinterested directors
of the Company (even if less than a quorum otherwise required for board
approval); 

 

 

d) sell, lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any assets or rights of the Company or any Subsidiary owned
or hereafter acquired whether in a single transaction or a series of related
transactions, other than (i) sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of such assets or rights by the Company and
its Subsidiaries in the ordinary course of business consistent with its past
practice for fair consideration, (ii) sales of inventory and

 

--------------------------------------------------------------------------------

 



product in the ordinary course of business consistent with past practice for
fair consideration, and (iii) a sale or disposition of assets to a third party
that has been approved by the independent members of the Board of Directors;

 

e) fail to take all action necessary or advisable to maintain all of the
Intellectual Property Rights (as defined in the Purchase Agreement) of the
Company and/or any of its Subsidiaries that are necessary or material to the
conduct of the business of the Company in full force and effect except in
connection with the sale or disposition of assets to a third party that has been
approved by the independent members of the Board of Directors; or

 

f)



enter into any agreement with respect to any of the foregoing.

 

Section 8.Events of Default.

 

a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental  body):

 

i. any default in the payment of (A) the principal amount of any Note or (B)
interest, liquidated damages and other amounts owing to the Holder on any Note,
as and when the same shall become due and payable (whether on a Conversion Date
or the Maturity Date or by acceleration or otherwise) which default, solely in
the case of an interest payment or other default under clause (B) above, is not
cured within three (3) Trading Days after receipt of written notice of such
default;

 

ii. the Company shall fail to observe or perform any other covenant or agreement
contained in the Notes (other than a breach by the Company of its obligations to
deliver shares of Common Stock to the Holder upon conversion, which breach is
addressed in clause (xi) below) which failure is not cured, if possible to cure,
within the earlier to occur of (A) five (5) Trading Days after notice of such
failure sent by the Holder or by any other Holder to the Company and (B) 10
Trading Days after the Company has become aware of such failure;

 

iii. a default or event of default (subject to any grace or cure period provided
in the applicable agreement, document or instrument) shall have been declared
under (A) any of the Transaction Documents or (B) any other material agreement,
lease, document or instrument to which the Company or any Subsidiary is
obligated (and not covered by clause (vi) below);

 

iv. any representation or warranty made in this Note, any other Transaction
Documents, any material written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to the

 

--------------------------------------------------------------------------------

 



Holder  shall be untrue or incorrect as of the date when made or deemed made
except where such untrue or incorrect statement could not reasonably be expected
to have a Material Adverse Effect (as defined in the Purchase Agreement);

 

v. the Company or any Significant Subsidiary (as such term is  defined in Rule
1-02(w) of Regulation S-X) shall be subject to a Bankruptcy Event;

 

vi. the Company or any Subsidiary shall default on any of its obligations under
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement that (a) involves an
obligation greater than $100,000, whether such indebtedness now exists or shall
hereafter be created, and (b) results in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;

 

vii. the Common Stock shall not be eligible for listing or quotation for trading
on a Trading Market and shall not be eligible to resume listing or  quotation
for trading thereon within five (5) Trading Days;

 

viii. the Company shall be a party to any Change of Control  Transaction or
Fundamental Transaction or shall agree to sell or dispose of all or in excess of
50% of its assets in one transaction or a series of related transactions
(whether or not such sale would constitute a Change of Control Transaction);

 

ix. the Company does not meet the current public information requirements under
Rule 144 in respect of the Registrable Securities, subject to a cure period of
ten (10) days;

 

x. the Company shall fail for any reason to deliver certificates to a Holder
prior to the fifth Trading Day after a Conversion Date pursuant to Section 4(c)
or the Company shall provide at any time notice to the Holder, including   by
way of public announcement, of the Company’s intention to not honor requests for
conversions of any Notes in accordance with the terms hereof; or

 

xi. any monetary judgment, writ or similar final process shall be entered or
filed against the Company, any subsidiary or any of their respective property or
other assets for more than $100,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of 45
calendar days. 

 

b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Note, plus accrued but unpaid interest,
plus all interest that would have been earned through the Maturity Date if such
interest has not yet accrued,

 

--------------------------------------------------------------------------------

 



liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the Holder’s election, immediately due and
payable in cash at the Redemption Amount. Commencing five (5) days after the
occurrence of any Event of Default that results in the eventual acceleration of
this Note, the interest rate on this Note shall accrue at an interest rate equal
to the lesser of 18% per annum or the maximum rate permitted under applicable
law. Upon the payment in full of the Redemption Amount, the Holder shall
promptly surrender this Note to or as directed by the Company. In connection
with such acceleration described herein, the Holder need not provide, and the
Company hereby waives, any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a holder of the Note until such time, if any, as the Holder
receives full payment pursuant to this Section 8(b). No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

 

Section 9.Registration Rights.    On and after August 22, 2019, if this Note
shall then be outstanding, the Holder shall have a right to demand registration
of the Conversion Shares under the Securities Act. 

 

a.Resale Registration Statement.  Upon written demand by the Holder (“Demand
Notice”), the Company will file a registration statement (the “Registration
Statement”), within thirty (30) days after written demand by the Holder (the
“Filing Date”), covering the resale of all or such portion of the Conversion
Shares as permitted by SEC Guidance, for an offering to be made on a continuous
basis pursuant to Rule 415.  The Company shall provide written notice to each
other Holder of Notes within five (5) days of receipt of the Demand Notice,
providing such other Holders the opportunity to include their Conversion Shares
on the Registration Statement.  The Registration Statement filed shall be on
Form S-3 or Form S-1, at the option of the Company. If the Company does not file
a Registration Statement in accordance herewith by the Filing Date, then, in
addition to any other rights the Holder may have hereunder or under applicable
law, on the business day following the Filing Date and on each monthly
anniversary of the business day following the Filing Date (if no registration
statement shall have been filed by the Company in accordance herewith by such
date), the Company shall pay to the Holder an amount in cash, as partial
liquidated damages and not as a penalty, equal to 1% per month (pro-rata for
partial months) based upon such Holder’s gross purchase price of Notes
(calculated on a daily basis) paid under this Agreement until the Registration
Statement is filed, up to a maximum of 6% of such gross purchase price.  The
Company shall use its best efforts to cause the Registration Statement to be
declared effective within 90 days of filing. 

 

b.Registration Procedures.  Whenever required under this Section 9 to include
Conversion Shares in a Company registration statement, the Company shall, as
expeditiously as reasonably possible:

 



 

--------------------------------------------------------------------------------

 



(A)Use its commercially best efforts to (i) cause such Registration Statement to
become effective, and (ii) cause such Registration Statement to remain effective
until such date as the sellers of Conversion Shares (the “Selling Holders”) have
completed the distribution described in the Registration Statement.  The Company
will also use its commercially best efforts to, during the period that such
Registration Statement is required to be maintained hereunder, file such
post-effective amendments and supplements thereto as may be required by the
Securities Act and the rules and regulations thereunder or otherwise to ensure
that the Registration Statement does not contain any untrue statement of
material fact or omit to state a fact required to be stated therein or necessary
to make the statements contained therein, in light of the circumstances under
which they are made, not misleading; provided, however, that if applicable rules
under the Securities Act governing the obligation to file a post-effective
amendment permits, in lieu of filing a post-effective amendment that (i)
includes any prospectus required by Section 10(a)(3) of the Securities Act or
(ii) reflects facts or events representing a material or fundamental change in
the information set forth in the Registration Statement, the Company may
incorporate by reference information required to be included in (i) and (ii)
above to the extent such information is contained in periodic reports filed
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) in the registration statement.

 

(B)Prepare and file with the SEC such amendments and supplements to such
Registration Statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement.

 

(C)Furnish to the Selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus as amended or supplemented from time to time,
in conformity with the requirements of the Securities Act, and such other
documents as they may reasonably request in order to facilitate the disposition
of Conversion Shares owned by them.

 

(D)Use commercially best efforts to register and qualify the securities covered
by such registration statement under such other federal or state securities laws
of such jurisdictions as shall be reasonably requested by the Holder and any
other Holder who has requested inclusion of their Conversion Shares in the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act.

 

(E)Notify each Holder of Conversion Shares covered by such Registration
Statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, (i) when the Registration Statement or any
post-effective amendment and supplement thereto has become effective; (ii) of
the issuance by the Commission of any stop order or the initiation of
proceedings for that purpose (in which

 

--------------------------------------------------------------------------------

 



event the Company shall make every effort to obtain the withdrawal of any order
suspending effectiveness of the Registration Statement at the earliest possible
time or prevent the entry thereof); (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Conversion Shares for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and (iv) of the happening of any event as a result
of which the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing.

 

(F)Cause all such Conversion Shares registered hereunder to be listed on each
securities exchange or quotation service on which similar securities issued by
the Company are then listed or quoted.

 

c.Furnish Information.  It shall be a condition precedent to the obligation of
the Company to take any action pursuant to this Section 9 with respect to the
Conversion Shares of any Selling Holder that such Holder shall furnish to the
Company such information regarding the Holder, the Conversion Shares held by the
Holder, and the intended method of disposition of such securities as shall be
reasonably required by the Company to effect the registration of such Holder’s
Conversion Shares.

 

d.Registration Expenses.  The Company shall bear and pay all registration
expenses incurred in connection with any registration, filing or qualification
of Conversion Shares with respect to registration herewith for each Holder, but
excluding (i) legal expenses of the Holders and (ii) any underwriting discounts
and commissions relating to Conversion Shares.

 

Section 10.Miscellaneous.

 

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company,
at the address set forth above, or such other facsimile number or address as the
Company may specify for such purposes by notice to the Holder delivered in
accordance with this Section 10(a). Any and all notices or other communications
or deliveries to be provided by the  Company hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to the Holder at the facsimile number or address of
the Holder appearing on the books of the Company, or if no such facsimile number
or address appears on the books of the Company, at the principal place of
business of the Holder, as set forth in the Purchase Agreement. Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on  the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (New York City time) on
any date, (ii) the next Trading Day after the date of transmission, if such
notice or communication is delivered

 

--------------------------------------------------------------------------------

 



via facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (iii) the second Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (iv)
upon actual receipt by the party to whom such notice is required to be given.

 

b) Nasdaq.  Commencing on the Trigger Date, the Company shall not be obligated
to issue any shares of Common Stock upon conversion of this Note, and the Holder
of this Note shall not have the right to receive upon conversion of this Note
any shares of Common Stock, if the issuance of such shares of Common Stock
(taken together with any prior issuance of such shares upon the conversion of
the Notes or otherwise pursuant to the terms of the Notes) would exceed the
aggregate number of shares of Common Stock which the Company may issue upon
conversion of the Notes without breaching the Company’s obligations under the
rules or regulations of the Nasdaq Capital Market (the “Exchange Cap”), except
that such limitation shall not apply in the event that the Company (A) obtains
the approval of its stockholders as required by the applicable rules of the
Nasdaq Capital Market for issuances of Common Stock in excess of such amount or
(B) obtains a written opinion from outside counsel to the Company that such
approval is not required, which opinion shall be reasonably satisfactory to the
Holder. Until such approval or written opinion is obtained, no purchaser of the
Notes pursuant to the Purchase Agreement (the “Purchasers”) shall be issued in
the aggregate, upon conversion of Notes, shares of Common Stock in an amount
greater than the product of the Exchange Cap multiplied by a fraction, the
numerator of which is the principal amount of Notes issued to such Purchaser
pursuant to the Purchase Agreement and the denominator of which is the aggregate
principal amount of all Notes issued to the Purchasers as of the last Closing
pursuant to the Purchase Agreement (with respect to each Purchaser, the
“Exchange Cap Allocation”). In the event that any Purchaser shall sell or
otherwise transfer any of such Purchaser's Notes, the transferee shall be
allocated a pro rata portion of such Purchaser's Exchange Cap Allocation with
respect to the portion of this Note so transferred, and the restrictions of the
prior sentence shall apply to such transferee with respect to the portion of the
Exchange Cap Allocation allocated to such transferee.  Upon conversion in full
of a holder’s Notes, the difference (if any) between such holder’s Exchange Cap
Allocation and the number of shares of Common Stock actually issued to such
holder upon such holder's conversion in full of such Notes shall be allocated to
the respective Exchange Cap Allocations of the remaining holders of Notes on a
pro rata basis in proportion to the shares of Common Stock underlying the Notes
then held by each such holder. In the  event that the Company is prohibited from
issuing any shares of Common Stock pursuant to this Section 10(b) (the “Exchange
Cap Shares”), in lieu of issuing and delivering such Exchange Cap Shares to the
Holder, the Company shall pay cash to the Holder in exchange for the
cancellation of such conversion amount of this Note convertible into such
Exchange Cap Shares at a price equal to the sum of (x) the product of (A) such
number of Exchange Cap Shares and (B) the greatest closing price of the Common
Stock on any Trading Day during the period commencing on the date the Holder
delivers the applicable Conversion Notice with respect to such Exchange Cap
Shares to the Company and ending on the date immediately preceding the date of
such payment under this Section 10(b) and (y) to the

 

--------------------------------------------------------------------------------

 



extent the Holder purchases (in an open market transaction or otherwise) shares
of Common Stock to deliver in satisfaction of a sale by the Holder of Exchange
Cap Shares, any brokerage commissions and other out-of-pocket expenses, if any,
of the Holder incurred in connection therewith.

 

c) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, liquidated damages and accrued
interest, as applicable, on this Note at the time, place, and rate, and in the
coin or currency, herein prescribed. This Note is a direct debt obligation of
the Company. This Note ranks pari passu with all other Notes now or hereafter
issued under the terms set forth herein.

 

d) Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.

 

e) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholder, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to  the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of
delivery)  to such party at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by
applicable law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Note or the transactions
contemplated hereby. If any party shall commence an action or proceeding to
enforce any provisions of this Note, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorney’s fees and

 

--------------------------------------------------------------------------------

 



other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.

 

f) Amendments; Waiver. No provision of this Note may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by each of the Company and the Holder or, in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought. Any
waiver by the Company or the Holder of a breach of any provision of this Note
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note. The failure of
the Company or the  Holder to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note on any other occasion.

 

g) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision  is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Note, and the Company (to the
extent it may lawfully do so) hereby expressly waives all benefits or advantage
of any such law, and covenants that it
will not, by resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Holder, but will suffer and permit the execution of every
such as though no such law has been enacted.

 

h) Successors and Assigns. The terms and conditions of this Note shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties. The Company may not assign this note or delegate any of its obligations
hereunder without the written consent of the Holder. The Holder may assign this
Note, in whole or in part, and its rights hereunder at any time without consent
of Company.

 

i) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

j) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 



 

--------------------------------------------------------------------------------

 



 

*********************

 

(Signature Pages Follow)

 



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

 

PRECIPIO,   INC.

 

 

By:_     Name: Ilan Danieli

Title::CEO

 

 



 

--------------------------------------------------------------------------------

 



ANNEX A NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 8%  Senior Secured
Convertible Promissory Note due April 16, 2020 of Precipio, Inc., a Delaware
corporation (the “Company”), into shares of common stock (the “Common Stock”),
of the Company according to the conditions hereof, as of the date written
below.  If shares of Common Stock are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes,
if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

 

 

Conversion calculations:



Date to Effect Conversion:_____________________________

 

Principal Amount of Note to be Converted:

_______________________________________

Number of shares of Common Stock to be issued:

 __________________________________________

 

 

Signature:_______________________________

Name:__________________________________

Address for Delivery of Common Stock Certificates: Or

 

DWAC Instructions:

 

Broker No:   Account No:  

 



 

--------------------------------------------------------------------------------

 



 

Schedule 1 CONVERSION SCHEDULE

The 8%  Senior Secured Convertible Promissory Notes due April 16, 2020 in the
aggregate principal amount of $[AMOUNT] is issued by Precipio, Inc.,
a  Delaware  corporation.   This Conversion Schedule reflects conversions made
under Section 4 of the above referenced Note.

 

Dated:

 

 

 

 

Aggregate

 

 

 

Principal

 

 

 

Amount

 

Date of Conversion (or for first entry, Original Issue Date)

Amount of Conversion

Remaining Subsequent to Conversion

 

Company Attest

 

 

(or original

 

 

 

Principal

 

 

 

Amount)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------